Citation Nr: 1037492	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-37 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to nonservice-connected burial benefits, to include a 
burial allowance or plot allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001.  
He died in January 2005.  The appellant is his mother.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the claim.  


FINDINGS OF FACT

1.  The Veteran was not discharged or released from active 
service for a disability incurred in or aggravated in the line of 
duty.

2.  On the day of the Veteran's death in January 2005, service 
connection was not in effect for any disability, the Veteran was 
not in receipt of, or entitled to receive, compensation or 
pension benefits; and he was not in a VA facility or en route 
thereto.

3.  The Veteran did not have a pending claim for benefits at the 
time of his death.  

4.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is not 
buried in a state or national cemetery.


CONCLUSION OF LAW

The criteria for entitlement to the payment of nonservice-
connected burial benefits, to include a burial allowance or plot 
allowance, have not been met.  38 U.S.C.A. §§ 2302, 2303, 5111 
(West 2002); 38 C.F.R. §§ 3.1600, 3.1605 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question at issue in this case is whether the appellant is 
entitled to nonservice-connected burial benefits to include a 
burial allowance or plot allowance.  Because the law, and not the 
evidence, is dispositive in the instant case, additional factual 
development would have no bearing on the ultimate outcome.  The 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation rather than 
consideration of the factual evidence.  Accordingly, the Veterans 
Claims Assistance Act of 2000 (VCAA) can have no effect on this 
appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA 
not applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim").  

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
Veteran's death is not service connected, entitlement is based 
upon the following conditions:

(1) At the time of death, the Veteran was in receipt of pension 
or compensation (or but for the receipt of military retirement 
pay would have been in receipt of compensation); or

(2) The Veteran has an original or reopened claim for either 
benefit pending at the time of the Veteran's death, and

(i) In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or pension 
effective prior to the date of the Veteran's death, or

(ii) In the case of a reopened claim, there is sufficient prima 
facie evidence of record on the date of the Veteran's death to 
indicate that the deceased would have been entitled to 
compensation or pension prior to the date of death; or

(3) The deceased was a Veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the body 
of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased Veteran, and (ii) That there are not 
available sufficient resources in the estate to cover burial and 
funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.  See 38 C.F.R. § 3.1600(b); 38 U.S.C.A. § 
2302(a).

The Board notes that 38 C.F.R. § 3.1600(b)(4) addresses proper 
forms and claimants, unclaimed remains, death while traveling 
under prior authorization or hospitalized by VA, cost of 
transportation items, reimbursable costs, non-allowable expenses, 
and cases concerning forfeiture of VA benefits, none of which are 
relevant in this case.  

Alternatively, burial benefits may be paid if a person dies from 
nonservice-connected causes while properly hospitalized by VA in 
a VA facility (as described in 38 U.S.C.A. § 1701(3)) or in a 
non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for 
hospital care under the authority of 38 U.S.C.A. § 1703.  38 
C.F.R. § 3.1600(c).  If a Veteran dies en route while traveling 
under proper prior authorization and at VA expense to or from a 
specified place for purpose of examination, treatment, or care, 
burial expenses will be allowed as though death had occurred 
while properly hospitalized by VA.  38 C.F.R. § 3.1605(a).

The Board notes that 38 U.S.C.A. § 1701(3) defines the term 
"facilities of the Department" as (A) facilities over which the 
Secretary has direct jurisdiction; (B) government facilities for 
which the Secretary contracts; and (C) public or private 
facilities at which the Secretary provides recreational 
activities for patients receiving care under section 1710 of this 
title [38 U.S.C.A. § 17100].  

When a Veteran dies from nonservice-connected causes, an amount 
not to exceed a certain amount may be paid as a plot or interment 
allowance.  Entitlement to a plot or interment allowance is 
subject to the following conditions:

(1) The deceased Veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The Veteran served during a period of war and the conditions 
set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) (relating to burial 
in a state Veterans' cemetery) are met; or

(3) The Veteran was discharged from the active military, naval or 
air service for a disability incurred or aggravated in line of 
duty (or at time of discharge, has such a disability, shown by 
official service records, which in medical judgment would have 
justified a discharge for disability; the official service 
department record showing that the Veteran was discharged or 
released from service for disability incurred in line of duty 
will be accepted for determining entitlement to the plot or 
interment allowance notwithstanding that VA has determined, in 
connection with a claim for monetary benefits, that the 
disability was not incurred in line of duty); and

(4) The Veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States.

See 38 C.F.R. § 3.1600(f); 38 U.S.C.A. § 2303.

In the instant case, the Veteran served honorably in the United 
States Navy from July 1997 to July 2001.  He was not discharged 
or released from active service for a disability incurred in or 
aggravated in the line of duty.  See DD 214.  

The death certificate shows that the Veteran died in January 2005 
of polysubstance drug toxicity of oxycodone and acetaminophen at 
Slidell Memorial Hospital in Slidell, Louisiana.  The death 
certificate indicates that the manner of death was an accident 
and that the place of injury was at a residence.  The Veteran had 
no service-connected disabilities at the time of his death; he 
was not in receipt of pension or compensation and did not have a 
pending claim for such benefits.  He was not hospitalized by VA 
at the time of his death or traveling pursuant to VA 
authorization and at VA expense for the purpose of examination, 
treatment, or care.  

Appellant maintains that the Veteran was under the direct care 
and supervision of the VA Medical Center (VAMC) because he was 
under the treatment of the New Orleans VAMC and was sent home 
with home health care set up by private contractor ordered by and 
paid for by the VAMC.  See June 2005 notice of disagreement.  
Appellant also maintains that the Veteran was admitted to the 
VAMC on August 5, 2004 and stayed in the long-term care ward 
until December 23, 2004, after which he had a nurse come to the 
house every other day and had to go to the VAMC on a weekly basis 
for blood workups and nutritional reasons.  She asserts that it 
is her belief the VA staff allowed him to go home because they 
were compassionate and that he should be treated as though he was 
in the hospital when he died.  See October 2006 VA Form 9.  

The Board acknowledges the contentions raised by appellant.  The 
fact remains, however, that the Veteran was not hospitalized at a 
VA facility at the time of his death or traveling pursuant to VA 
authorization.  The appellant has provided no authority for the 
proposition that an exception exists under such circumstances, 
and the Board can otherwise find no such exception.  Moreover, 
the Veteran's death certificate does not suggest that the 
Veteran's death was in any manner related to his military 
service, nor is this suggested by any other evidence or 
contention of record.

The Board also acknowledges that the deceased was a wartime 
Veteran.  However, this alone is not sufficient to warrant 
entitlement to the benefit sought.  The body of the deceased is 
not being held by a State (or a political division thereof) and 
the Secretary has not determined that there is no next of kin or 
other person claiming the body of the deceased Veteran, and that 
there are not available sufficient resources in the Veteran's 
estate to cover burial and funeral expenses.  Rather, in this 
case, the body of the deceased was not being so held and next of 
kin clearly claimed the body of the deceased.

While the Board is sympathetic to the appellant concerning her 
loss, the law and regulations cited above are dispositive, and, 
as such, the claim must be terminated because of the lack of 
legal merit or the lack of entitlement under the law.

The record also shows, for reasons similar to those set out 
above, that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and there is no indication that the 
Veteran was buried in a state or national cemetery.  See 38 
C.F.R. §§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv).  Rather, the 
certificate of death reflects that the Veteran was buried at 
Hickory Memorial Gardens, which appellant indicates was not a 
state-owned cemetery, national cemetery or cemetery owned by the 
Federal government.  See April 2005 VA Form 21-530.

Finally, the record does not show, nor has the appellant 
contended, that the Veteran was separated from service for a 
disability incurred or aggravated in the line of duty.  The law 
and regulations concerning burial benefits establish very 
specific eligibility requirements for such benefits.  The Board 
has no authority to act outside the constraints of the regulatory 
criteria that bind it in this case.  See 38 U.S.C.A. § 7104(c).  
The law is dispositive; thus, in light of the aforementioned 
facts, the benefits sought on appeal must be denied.


ORDER

Entitlement to nonservice-connected burial benefits, to include a 
burial allowance or plot allowance, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


